IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RAPHEAL PALMER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3831

STATE OF FLORIDA,

     Appellee.
_________________________/

Opinion filed April 3, 2017.

An appeal from the Circuit Court for Duval County.
Linda F. McCallum, Judge.

Rapheal Palmer, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Thomas H. Duffy, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, OSTERHAUS, and BILBREY, JJ., CONCUR.